Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM August 3, 2009 Board of Directors Alaska Pacific Energy Corp. Carlsbad, CA We hereby consents to the use in this Registration Statement on Form S-1 of our report dated May 15, 2009, relating to the financial statements of Alaska Pacific Energy Corp., a Nevada Corporation, for the periods ended January 31, 2009 and 2008 which appears in such Registration Statement. Sincerely, /s/Chisholm, Bierwolf, Nilson & Morrill Chisholm, Bierwolf, Nilson & Morrill, LLC
